  Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 1 of 14 PageID #:3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Andre Green,                                  )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )       Case No. 19-cv-2871
                                              )
Sutton Ford Inc.,                             )       Jury Trial Requested
                                              )
                                              )
                       Defendant.             )

                                       COMPLAINT

       NOW COMES the Plaintiff Andre Green (“Plaintiff” or “Mr. Green”), by and

through his undersigned attorneys, and for his Complaint against the Defendant Sutton

Ford Inc. (“Defendant”), states as follows:

                                    NATURE OF ACTION

       1.      This is a failure to hire and retaliation case against Defendant for illegally

refusing to hire Plaintiff because he was improperly “regarded as” disabled by Defendant

in violation of the Americans with Disabilities Act, 42 U.S.C. §12101, et seq. (the “ADA”),

and for illegally retaliating against him by failing to hire him because he requested time off

under the Family and Medical Leave Act, 29 U.S.C. 2601, et seq. (the “FMLA”). Plaintiff

also brings an action for promissory estoppel under Illinois common law.

                             JURISDICTION AND VENUE

       2.      This Court has federal question jurisdiction over this matter pursuant to 28

U.S.C. § 1331, which states that federal courts have primary jurisdiction over actions that

arise under the laws of the United States. This Court has supplemental jurisdiction over all

state and common law claims pursuant to 28 U.S.C. § 1367.



                                              1
  Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 2 of 14 PageID #:4



       3.      Venue lies in the Northern District of Illinois because Plaintiff is a resident

of this District, Defendant was engaged in business in this District, and the events giving

rise to the claims alleged in this Complaint occurred in this District.

                                         PARTIES

       4.      Plaintiff Andre Green is a resident of Richton Park, Illinois.

       5.      Defendant is a new and used car dealership located in Matteson, Illinois and

owned by Nathaniel (Nate) Sutton.

       6.      At all relevant times, Defendant was an “employer” and Plaintiff was an

“employee” as defined under the ADA (42 U.S.C §12111) in that Defendant had 15 or

more employees in Illinois for each working day in each of the 20 or more calendar weeks

during the relevant calendar years.

       7.      At all relevant times, Plaintiff was qualified to perform the job duties of his

position with Defendant and the position to which he applied at Defendant and did in fact

satisfactorily performed his job duties with Defendant while employed there.

       8.      At all relevant times, Defendant was an “employer” and Plaintiff was an

“eligible employee” as defined under the FMLA (29 U.S.C § 2611) in that Defendant was

and is engaged in an industry or activity affecting commerce and employed 50 or more

employees for each working day during each of 20 or more calendar workweeks within 75

miles of its Matteson, Illinois location and Plaintiff was employed by Defendant for at least

12 months at the location in Matteson, Illinois and worked at least 1,250 hours during the

12 months before he requested leave under the FMLA.




                                              2
  Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 3 of 14 PageID #:5



                           PROCEDURAL BACKGROUND

       9.      On December 10, 2018, Plaintiff timely filed a charge of discrimination

with the Equal Employment Opportunity Commission (“EEOC”) alleging disability

discrimination and retaliation. A true and correct copy of that charge is attached hereto as

Exhibit 1.

       10.     On March 7, 2019, the EEOC issued Plaintiff a notice of right to sue, which

entitled him to institute a civil action within 90 days of the date of receipt thereof. A true

and correct copy of that notice is attached hereto as Exhibit 2.

       11.     Plaintiff has filed this lawsuit within 90 days of receiving the EEOC’s notice

of right to sue, thereby fulfilling all conditions precedent to the institution of his claims

under the ADA.

                                          FACTS

                                        Background

       12.     As background, Mr. Green started working for Defendant roughly ten years

ago. In 2016, Mr. Green suffered end-stage renal disease based on his Type 1 diabetic

status, which required Mr. Green to undergo dialysis. As a result, Mr. Green began

peritoneal dialysis at home seven days a week, which allowed him to continue working

daily. This information was shared with Nathaniel Sutton via Linda Gibb and Emma

Williams. To accommodate schedule flexibility, Mr. Green asked Defendant for FLMA

forms so that he could fill them out. Yet Ms. Gibb and Ms. Williams told Mr. Green that

Mr. Sutton expressly said: “No need for FMLA to be put in place.”

       13.     After Mr. Green met with Mr. Sutton to assure this was correct, Mr. Sutton

himself verified that there was no need for FLMA to be put into place as he personally




                                              3
  Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 4 of 14 PageID #:6



promised Mr. Green a flexible schedule and shared that information with floor managers.

In other words, although Mr. Green requested FMLA forms from the company, Mr. Green

and Defendant staff refused to provide the forms to him.

       14.     Subsequently, in or around November 2017, Mr. Green began having

weakness in his feet and legs, which was a condition brought about by Mr. Green’s diabetic

condition and which caused him difficulty walking. Therefore, Mr. Green was placed on

short-term disability from November 2017 through early 2018. As before, Mr. Sutton

personally promised Mr. Green: “Take as much time as you need to address these medical

issues without making a formal FMLA request to do so. Don’t worry your job is here.” It

was clear that Mr. Sutton was very reluctant to provide any FMLA leave to Plaintiff.

       15.     Then, in or around May 2018, Mr. and Mrs. Green met with Mr. Sutton to

talk about issues related to Mr. Green’s 401K. Mr. Green was told that he would have to

resign to take funds from his 401K. Mr. Sutton assured Mr. Green that, while on the books

it would be a voluntary resignation, it would not change his job status in reality as Mr.

Sutton specifically and expressly promised Green that he (Sutton) would rehire him “when

your doctor clears you.” Mr. Sutton’s exact words to Mr. Green were: “You always have

a job here when your doctor clears you.” Accordingly, Mr. Green resigned in reliance on

Mr. Sutton’s promise that Defendant would hire him back “when [his] doctor clear[ed]

[him].” Mr. Green never would have resigned had Mr. Sutton not made that express and

unequivocal promise. Mr. Green’s wife was physically present during this meeting where

Mr. Sutton made this unequivocal promise to re-employ Mr. Green once the “doctor

clear[ed] [him].”




                                            4
  Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 5 of 14 PageID #:7



       16.     A few months after resigning, Mr. Green got better and secured a July 13,

2018 doctor’s note clearing him to return to his previous part-time light-duty sales

consultant position (which had not been filled yet) as of August 13, 2018. The note read:

“To Whom It May Concern: The patient [Andre Green] may return to work part time light

duty on August 13, 2018. If you need additional information, please feel free to contact our

office. . . . Sincerely, Dr. Dwayne Buchanan M.D.”

       17.     Upon receiving the doctor’s note, Mr. Green immediately notified Mr.

Sutton of the note and asked when he could resume working for Defendant. In response,

Mr. Sutton asked Mr. Green to come to the dealership to discuss Mr. Green’s re-

employment and to bring his doctor’s note with him.

       18.     After some scheduling issues, that meeting happened on September 25,

2018. At the September 25, 2018 meeting, Mr. Green handed the doctor’s note to Mr.

Sutton. Mr. Sutton peered at the note and then looked away into space, as if he were

pondering the re-hiring of Mr. Green. Mr. Sutton did not say “we already filled your

position” or something to that effect. Rather, Mr. Sutton all but conceded that the only

reason that he was not hiring Mr. Green back was because he (Sutton) regarded Mr. Green

as still too disabled to reclaim his old position. Mr. Sutton shook his head and, despite a

doctor’s note completely clearing Mr. Green to come back to work in his old (and unfilled)

position, said verbatim: “You’re still too sick. You’d be a liability to the company. Come

back once you get a [new] kidney.”

       19.     As a result of Defendant’s conduct, Plaintiff has suffered loss of wages and

benefits, as well as severe emotional distress.




                                              5
  Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 6 of 14 PageID #:8



                                        COUNT I
                                   ADA – Refusal to Hire

        20.     Plaintiff hereby incorporates in this count the other paragraphs in this

complaint as if fully set forth herein.

        21.     At all relevant times, Plaintiff was regarded by Defendant as having a

“disability,” as that term is defined in the ADA, as a result of his renal disease.

        22.     At all relevant times, Plaintiff was regarded by Defendant as having a

“disability” and as record of such impairment, as that term is defined in the ADA, as a

result of his renal disease.

        23.     Plaintiff was considered by Defendant as having a physical or mental

impairment that substantially limited one or more of his major life activities.

        24.     Plaintiff was qualified to perform the essential functions of his job at

Defendant as well as the job to which he applied and was rejected by Defendant with or

without a reasonable accommodation.

        25.     Similarly-situated employees at Defendant who were not regarded by

Defendant as having a disability were treated more favorably than Plaintiff, as they were

not refused work at their position because of a perceived disability.

        26.     Defendant refused to hire Plaintiff because Defendant regarded Plaintiff as

being disabled.

        27.     Defendant refused to hire Plaintiff because Defendant regarded Plaintiff as

having a past record of being disabled.

        28.     As a direct and proximate result of said unlawful employment practices and

in disregard of Plaintiff’s rights, Plaintiff has suffered great mental anguish, humiliation,




                                              6
  Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 7 of 14 PageID #:9



degradation, emotional distress, pain and suffering, inconvenience, financial crisis, lost

wages and benefits, future pecuniary losses, and other consequential damages.

       WHEREFORE, Plaintiff prays that this Court:

               a.      Enter judgment in favor of Plaintiff and against Defendant for

                       violation of Plaintiff’s rights under the ADA,

               b.      Declare that the actions of Defendant were discriminatory,

               c.      Award Plaintiff compensatory damages, including, but not limited

                       to, lost wages and other benefits, in such amount as will reasonably

                       compensate him for his losses, and damages for emotional distress,

               d.      Award Plaintiff punitive damages in such amount as the Court

                       deems proper,

               e.      Award Plaintiff his costs, attorneys’ fees and non-taxable expenses

                       in this action, and

               f.      Grant Plaintiff such other and further relief as the Court deems

                       equitable and just.

                                       COUNT II
               Retaliation in Violation of Family and Medical Leave Act

       29.     Plaintiff hereby incorporates in this count the other paragraphs in this

complaint as if fully set forth herein.

       30.     Plaintiff requested FMLA leave in November 2017 concerning his renal

disease.

       31.     On or about September 25, 2018, Defendant refused to hire Plaintiff in

retaliation for Plaintiff previously requesting leave under the FMLA.




                                             7
 Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 8 of 14 PageID #:10



        32.    As a consequence of Defendant’s actions, Plaintiff has suffered and

continues to suffer damages in the form of lost wages, benefits and compensation plus

interest.

        33.    Pursuant to the FMLA, Plaintiff is also entitled to recover liquidated

damages and his attorneys’ fees in pursuing this claim.

        WHEREFORE, the Plaintiff, respectfully requests this Honorable Court enter

Judgment for the Plaintiff and award Plaintiff the following damages:

               a.      Back wages, health insurance coverage, benefits and other

                       compensation lost as a result of Defendant’s violation of the FMLA;

               b.      Front pay;

               c.      Interest;

               d.      Statutory damages in the maximum amount permitted by the Family

                       Medical Leave Act; and

               e.      Attorneys’ fees and costs in pursuing his claim.


                                       COUNT III
                                    Promissory Estoppel

        34.    Plaintiff hereby incorporates in this count the other paragraphs in this

complaint as if fully set forth herein.

        35.    In or around May 2018, Plaintiff was contemplating resigning his position

at Defendant and had a discussion with Mr. Sutton about that.

        36.    Mr. Sutton unequivocally promised Mr. Green: “You always have a job here

when your doctor clears you.”




                                             8
 Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 9 of 14 PageID #:11



       37.     Plaintiff resigned in reliance on Mr. Sutton’s promise that Defendant would

hire him back “when [his] doctor clear[ed] [him].”

       38.     Plaintiff’s reliance on Mr. Sutton’s promise was to his detriment, i.e., he

was not given his job back when his doctor cleared him to return to work.

       39.     Plaintiff never would have resigned had Mr. Sutton not made that express

and unequivocal promise.

       40.     As a direct and proximate result of the above, Plaintiff has suffered great

mental anguish, humiliation, degradation, emotional distress, pain and suffering,

inconvenience, financial crisis, lost wages and benefits, future pecuniary losses, and other

consequential damages.

       WHEREFORE, Plaintiff prays that this Court:

               a.      Enter judgment in favor of Plaintiff and against Defendant on his

                       promissory estoppel claim,

               b.      Award Plaintiff compensatory damages, including, but not limited

                       to, lost wages and other benefits, in such amount as will reasonably

                       compensate him for his losses, and

               c.      Grant Plaintiff such other and further relief as the Court deems

                       equitable and just.




                                             9
Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 10 of 14 PageID #:12



                                   JURY DEMAND

      Plaintiff hereby demands trial by jury on all issues herein.


                                                    Respectfully submitted,
                                                    ANDRE GREEN


                                                    By: /s/ Michael A. Faccenda
                                                            One of His Attorneys
Michael A. Faccenda
901 West Hillgrove Avenue
La Grange, IL 60525
Phone: 708-497-3077
Email: maf@connorsfaccenda.com
ARDC No. 6239317

                                                    By: /s/ Christopher P. Connors
                                                            One of His Attorneys
Christopher P. Connors
901 West Hillgrove Avenue
La Grange, IL 60525
Phone: 312-994-2411
Email: cpc@connorsfaccenda.com
ARDC No. 6269559




                                           10
    Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 11 of 14 PageID #:13




                          ǆŚŝďŝƚϭ
                        
Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 12 of 14 PageID #:14
Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 13 of 14 PageID #:15




                      ǆŚŝďŝƚϮ
                          
Case: 1:19-cv-02871 Document #: 3 Filed: 04/30/19 Page 14 of 14 PageID #:16
